Case 1:19-Cv-01979-ENV-Rl\/|L Document 5 Filed 04/12/19 Page 1 of 1 PagelD #: 27

AFFlDAVlT OF SERV|CE THROUGH THE SECRETARY OF STATE

 

UN|TED STATES D|STR|CT COURT Purchased/Filed: April 5, 2019
FOR THE EASTERN D|STR|CT OF NEW YORK index # 1;19_CV_01979_ENV_
RlVlL
Shonda Fernandez P'aimiff
against
Wenig Sa/tie/ LLFZ et al Defendant

 

STATE OF NEW YORK

 

CouNTY oF ALBANY SS*
Felix Correa , being duly sworn, deposes and says: deponent is over
the age of eighteen (18) years; that on April 9, 2019 , at 11 :45 AM , at the office of the

 

Secretary of State of the State of New York in the City of Albany, New York deponent served the annexed

Summons in a Civil Action and Complaint
on

Wenig Saltiel LLP , the

 

Defendant in this action, by delivering to and leaving With Sue Zouky ,

 

AUTHORIZED AGENT in the Oche of the Secretary of State, of the State of NeW York, personally at the Office of
the Secretary of State of the State of New York, 99 Washington Avenue, Albany, NY, 2 true copies thereof and that
at the time of making such service, deponent paid said Secretary of State a fee § dollars; That said service was
made pursuant to Section 121-1505 Limited Liabi|ity Partnership Law. Deponent further says that deponent knew
the person so served as aforesaid to be the agent in the Office of the Secretary of State of the State of New York,

duly authorized to accept such service on behalf of said defendant

Description of the person served: Approx. Age: 55-60 Approx. Wt: 125le Approx. Ht: 5'1

Color of skin: White Haircolor: Red/B|Onde Sex: Female Other:

 

 

SWorn to before me on this

9th day of April 2019

viii _ _' 01 _ §§

HEATHER MOR|GERATO

 

NoTARY PuBLlc, sTATE oF NEW YORK Felix Correa
No. 01M062614e4 . -
ouALlFlED lN ALBANY couNTY Attny s Flle No.

COMM|SS|ON EXPlRES MAY 14, 2020
lnvoice'Work Order # 81821355

SEvaco. INc.. P.O. Box 871. ALBANY. NY 12201

